DETAILED ACTION
Claims 1-21 were rejected in the Office Action mailed 7/6/2022.
Applicants filed a response and amended claim 1 and canceled claim 6 on 10/6/2022
Claims 1-5 and 7-21 are pending.
Claims 1-5 and 7-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (CA 2507673) (hereinafter “Sandberg”) in view of Ayres R.U., (2003) The Future of Recycling, The Life Cycle of Copper, Its Co-Products and Byproducts, Eco-Efficiency in Industry and Science, vol. 13, Springer, Dordrecht, pg. 149-168 (hereinafter “Ayres”), Clarke et al. (US 2011/0311423 A1) (hereinafter “Clarke”), and Petersson et al. (WO 79/00104) (hereinafter “Petersson”).

It is noted that when utilizing CA 2507673, the disclosures of the reference are based on US 2005/0284261 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to CA 2507673 are found in US 2005/0284261.

Regarding claims 1, 2, 5, 7, 12, 19, 20, and 21, Sandberg teaches a process for batchwise working-up valuable metals containing recycling materials having a content of organic constituents where the material is charged to a tiltable reactor rotatable, i.e., top blown rotary converter, and is heated to a temperature promoting the expulsion of organic constituents by pyrolysis and/or combustion while forming a combustible gas, where the gas is after combusted with secondary air outside the reactor (Sandberg, [0001]). Sandberg also teaches that one or more melted phases remain in the furnace, including a metal phase that can be transmitted to a copper converter and a slag phase that can be fed to another suitable place in the copper smelter (Sandberg, [0026]). Moreover, Sandberg teaches that one or more of the process variables, gas composition, temperature, and gas flow may be used for the control and regulation of the process (Sandberg, [0015]). 

Sandberg also teaches that the recycling materials which contain organic substances as well as valuable metals, come from copper scrap materials including cable scrap and electronic scrap and similar components from computers and cell phones and the recycling material also come from secondary materials such as lead scrap, for example battery scrap and alloyed steels (Sandberg, [0002]). Sandberg also teaches that the material, should preferably have a uniform composition that can be obtained by a mixing procedure including crushing and screening to have a uniform size prior to being fed into the reactor (Sandberg, [0016]). Additionally, Sandberg teaches that slag forming or other melt-forming materials may be added during operation in order to absorb at least a part of the formed product (Sandberg, [0020]).

The recycling materials of Sandberg correspond to recovering noble metals and copper from secondary materials and other materials with organic constituents of the present invention. The cable scrap and electronic scrap from computers and cell phones of Sandberg corresponds to wherein the secondary materials and other materials with organic constituents are formed by at least one of the group consisting of electronic scrap, cable scrap, and plastic scrap from electrical or electronic devices of claim 20 of the present invention. The use of a top blown rotary converter as the process chamber of Sandberg corresponds to wherein a process chamber of the second stage of the recovery process is formed by a melting furnace of claim 19 of the present invention. The batchwise process of Sandberg corresponds to providing the secondary materials and other materials with organic constituents for the recovery process in a batchwise or continuous manner of claim 2 of the present invention. Combusting the gas with secondary air outside the reactor of Sandberg corresponds to carrying out a process gas treatment with a process gas treatment system of claim 1. 
The expulsion of organic constituents by pyrolysis and/or combustion of Sandberg corresponds to removing the organic components from the secondary materials and other materials by treatment in at least one process chamber and the first stage of the recovery process of the present invention. Controlling the process variables and producing a metal phase and slag phase of Sandberg corresponds to controlling process variables of a first stage of the recovery process so that a thin fluid slag and a metal melt are formed of the present invention. The combustion of gas with secondary air outside the reactor of Sandberg corresponds to providing a process gas treatment subsequent to the first stage of the recovery process to reduce amounts of combustible gases and pollutants of the present invention. The metal phase and the slag phase of Sandberg corresponds to a second stage, i.e., wherein the recovery process is configured in at least two stages, so that at least one first metal and a second metal are recoverable of the present invention.  
Obtaining a uniform composition, i.e., uniform chemical composition, for the material to be fed into the reactor of Sandberg corresponds to preparing the secondary materials and other materials with organic constituents for a recovery process and preparing the secondary materials and other materials with organic constituents for the recovery process by at least one of the group consisting of characterization, presorting and comminution, wherein the preparing of the secondary materials to obtain a chemically uniform composition of claim 1 of the present invention. The slag forming or other melt-forming materials of Sandberg corresponds to adding a slag generating substance of claim 1 and preparing and analyzing the secondary materials and other materials with organic constituents for the recovery process so that information on slag formers is used for feeding additives and operating materials so that a formation of a highly fluid slag is supported of claim 7 of the present invention. 
Given that the method of Sandberg is substantially identical to the method as used in the present invention, as set forth above, it is clear that the slag would inherently have a low viscosity, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Sandberg also teaches that the recycling materials have a high content of organic constituents (Sandberg, [0007]), however, Sandberg does not explicitly disclose (a) the total amount of organic constituent is 5-60 wt.% or 20-40 wt.%, (b) blowing in air to the process gas treatment system so that the off gas has an oxygen content in a range of 6% to 10% by volume, or (c) wherein a Top Blown Rotary Converter having a peripheral velocity of 1 to 3 m/s is used in the first stage of the recovery process. 

With respect to difference (a), Ayres teaches recycling different types of electronic scrap material in order to recover copper, lead, zinc, gold, and other rare byproduct metals (Ayres, pg. 157). Ayres also teaches that the organic content in the electrical and electronic waste ranges from 1.4-55.0% (Ayres, pg. 156, Tables 5.3).
As Ayres expressly teaches organic materials may be eliminated by combustion or pyrolysis, reducing the mass and raising the copper content of the residue and the pyrolysis product may be recovered as fuel (Ayres, pg. 156, paragraph 2).
Sandberg and Ayres are analogous art as they are both drawn to recovering copper and noble metals from electronic scrap (Sandberg, Abstract; Ayres, pg. 153).
In light of the motivation to have 1.4-55.0% organic content in the electronic scrap as taught in Ayres above, it therefore would have been obvious to one of ordinary skill in the art to have 1.4-55.0 wt.% of organic constituents in the recycling materials of Sandberg in order to raise the copper content of the residues and produce a fuel (Ayres, pg. 156, paragraph 2), and thereby arrive at the present invention. 
The range of Ayres overlaps with the ranges of claim 1 and 21 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).  Moreover, the percentage of organic content of Ayres, corresponds to preparing the secondary materials and other materials with organic constituents for the recovery process so that an amount of organic material is present that supports a continuous feed of claim 5 of the present invention. 

With respect to difference (b), Clarke teaches a waste treatment comprising heating in a chamber to effect pyrolysis of the waste and removing the exhaust gases to one or more catalytic converters to reduce the off-gas content of CO and hydrocarbons such as VOCs and tar (Clarke, [0009] and [0021]). Moreover, Clarke teaches injecting air into the catalyst converter after the pyrolysis chamber and including an oxygen sensor to measure the oxygen content of the exhaust gas from the catalyst and this information can be used to modulate the amount of air input into the catalyst (Clarke, Figure 1 and [0040]). Clarke also teaches that reference to oxygen input is generally achieved by air input, where the off-gas exiting the apparatus maintains an oxygen level of 1-16%, preferably 3-10% and more preferably 5-6% (Clarke, [0040] and [0042]). 
As Clarke expressly teaches, if there is too little oxygen present in the off-gases entering the converter there is a risk that H2S may not be sufficiently converted to SOx which in turn would prevent the SOx from being captured by the water scrubber and instead releases H2S from the apparatus (Clarke, [0041]).
Sandberg, Ayres, and Clarke are analogous art as they are all drawn to removing waste products by combustion or pyrolysis (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract).
In light of the motivation to have 1-16% oxygen in the off-gas as taught by Clarke above, it therefore would have been obvious to one of ordinary skill in the art to have 1-16% oxygen in the combustible gases of Sandberg in view of Ayres in order to convert H2S to SOx (Clarke, [0041]), and thereby arrive at the present invention. 
The range of Clarke overlaps with the range of claim 12 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

With respect to difference (c), Petersson teaches a method of producing blister copper by using a Kaldo type rotary converter, where the peripheral speed of the rotation is approximately 0.5-7 m/s and more preferably 2-5 m/s (Petersson, Abstract). Moreover, Sandberg teaches that the invention utilizes a rotatably and tiltable reactor, including rotary converters of TBRC and Kaldo type furnaces (Sandberg, [0002]).
As Petersson expressly teaches the furnace will rotate at a speed of 10-60 rpm depending on the diameter of the furnace and that the purpose for rotating at such speeds is to agitate and contact the gas phase and the smelt to encourage combustion (Petersson, pg. 13, lines 1-11). 
Sandberg, Ayres, Clarke, and Petersson are analogous art as they are all drawn to recovering metals from other products (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract; Petersson, Abstract).
In light of the motivation to have a peripheral speed of 0.5-7 m/s as taught in Petersson above, it therefore would have been obvious to one of ordinary skill in the art to use a peripheral speed of 0.5-7 m/s for the rotatably and tiltable reactor, including rotary converters of TBRC and Kaldo type furnaces of Sandberg in view of Ayres and Clark in order to agitate and contact the gas phase and the smelt in order to encourage combustion of the organic constituents (Petersson, pg. 13, lines 1-11), and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

	  

Regarding claim 3, Sandberg also teaches that the material shall be continuously charged during operation, i.e., during one or more continuous time periods, in an adjustable stream, whereby the stream is controlled and/or adjusted using running measurements of various process variables (Sandberg, [0013]). The continuous charging of the material during operation of Sandberg corresponds to supplying the secondary materials and other materials with organic constituents continuously to the recovery process of the present invention.

Regarding claim 4, Sandberg also teaches that the material does not permit charging during the operation and is therefore fed as one or more part batches during the rest position of the reactor and/or during an initiated expulsion period, i.e., discontinuously supplied (Sandberg, [0017]). The feeding of the material in one or more part batches of Sandberg corresponds to supplying the secondary materials and other materials with organic constituents discontinuously to the recovery process of the present invention. 

Regarding claim 8, Sandberg also teaches that the combustible gas formed is burnt by means of a secondary air stream outside the reactor and is thereafter allowed to pass through a gas cleaning apparatus before being released to the atmosphere (Sandberg, [0005]). Sandberg also teaches that the use of secondary air to burn the combustible gases avoids any formation of non-wanted, often harmful compounds, i.e., dioxins and the like, that can cause problems when destructing such materials as plastics, i.e., reducing pollutants (Sandberg, [0025]). The gas cleaning apparatus of Sandberg corresponds to including providing a process gas treatment in an off-gas treatment chamber for reducing amounts of combustible gases and pollutants downstream from the first stage of the recovery process of the present invention. 

Regarding claim 9, Sandberg also teaches that a secondary air stream outside the reactor is used to burn the combustible gases (Sandberg, [0005]). The secondary air steam to burn the combustible gases of Sandberg correspond to subjecting the process gas to a post-combustion for reducing the amounts of combustible gases by adding oxygen of the present invention. 

Regarding claims 10 and 11, Sandberg also teaches that oxygen is introduced to the combustible gas to increase the heat in the reactor, i.e., “pure” oxygen, and secondary air is brought into contact with the combustible gases in order to further burn it, where the secondary air is in most cases the leakage air being sucked in at an opening gap between the gas outlet of the reactor and the hood collecting the reactor gas for transport through the gas cleaning system, i.e., ambient air (Sandberg, [0005]). The supply of oxygen and secondary air of Sandberg corresponds to adding pure oxygen of claim 10 and adding a mixture consisting of pure oxygen and ambient air of claim 11 of the present invention. 

Regarding claim 13, Sandberg also teaches that the entire batch of scrap material is charged to the reactor, whereupon the reactor is heated during rotation, for example by means of an oil-oxygen lance, to a temperature so high that organic substances are expelled (Sandberg, [0005]). The oil-oxygen lance to heat the reactor to expel the organic substances of Sandberg corresponds to including removing the organic components from the secondary materials and other materials with organic constituents in the first stage of the recovery process by a thermal and oxidizing treatment in at least one process chamber of the present invention. 




Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg in view of Ayres, Clarke, and Petersson as applied to claim 13 above, and further in view of Petersson (EP 0185004 A1) (hereinafter “EP004”).

Regarding claims 14, 15, 16, 17, and 18, while Sandberg in view of Ayres, Clark and Petersson teaches the metal phase and the slag phase (Sandberg, [0026]), none of the references explicitly discloses wherein, after the thermal and oxidizing treatment of the first stage of the recovery process, a copper-containing melt and a tin-containing slag are present, which are separated from each other, wherein the first stage of the recovery process is concluded by a converting treatment of the copper-containing melt, wherein the second stage of the recovery process comprises a chemically reducing treatment of the tin-containing slag, wherein a mixed tin process is conducted, or wherein the method is conducted without a mixed tin process.
With respect to the difference, EP004 teaches a method for recovering the metal values contained in secondary metallic scrap material containing mainly copper and iron, nickel, tin, and zinc, by smelting the scrap material in a top blown rotary converter (EP004, Abstract). EP004 also teaches that the smelting process is effected in a manner to form a bath comprising a copper phase containing at least the major part of any nickel present, i.e., a copper-containing melt, and a slag phase containing at least the major part of the lead, tine, zinc, and iron initially present in the secondary material, i.e., a tin-containing slag, and where the slag is separated from the bath and tapped from the converter (EP004, pg. 3, line 34-pg. 4, line 2 and pt. 6, lines 7-8). 
Moreover, EP004 teaches that the molten bath is oxidized by supplying thereto gaseous oxygen in quantities such as to oxidize the residual nickel content of the metal phase and to form a copper-nickel-oxide phase which, subsequent to isolating the residual metal phase, mainly pure copper, is chemically reduced with the aid of a suitable reductant to form a copper-nickel alloy, i.e., wherein the first stage of the recovery process is concluded by a converting treatment of the copper-containing melt (EP004, pg.6 lines 14-20). EP004 also teaches charging a reducing agent to the bath, i.e., wherein the second stage of the recovery process comprises a chemically reducing treatment of the tin-containing slag, and optionally also a sulfur and/or chlorine donating substance, to expel zinc and tin from the bath in volatile form where the tin is tin(II)sulphide and/or tin(II)chloride, i.e., conducting a mixed tin process (EP004, pg.4, lines 2-12). EP004 also teaches that alternatively, tin can be expelled solely by adding a reductant to the bath, i.e., in the absence of any other form of additive, and wherein tin is fumed-off in an oxide form, primarily by vaporizing tin(II)oxide from the slag phase, i.e., conducted without a mixed tin process (EP004, pg. 6, lines 15-18). 
As EP004 expressly teaches this method provides improved selectivity between metals to be recovered and for improved recovery of higher metal values which also results in lower operational and maintenance costs through a reduction in wear-and-tear on the furnace and a more continuous use of the furnace (EP004, pg. 3, lines 22-26).
Sandberg, Ayres, Clarke, Petersson, and EP004 are analogous art as they are all drawn to recovering metals from other products (Sandberg, Abstract; Ayres, pg. 153; Clarke, Abstract; Petersson, Abstract; EP004, Abstract).
In light of the motivation to recover copper and tin from a melt and slag as taught in EP004 above, it therefore would have been obvious to one of ordinary skill in the art to use the recovery method in Sandberg in view of Ayres, Clarke, and Petersson in order to improve selectivity between metals to be recovered and recovery of higher metal values resulting in lower operational and maintenance costs, and thereby arrive at the present invention. 

Response to Arguments
In response to the amendments to claim 1, to clarify where in the process the air is blown, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Applicant primarily argues:
“On page 8 of the office action, the Examiner relies on Clarke as teaching introducing air into the chamber/furnace to affect combustion of the waste and produce off-gas with an oxygen level all 1-16%. There is no disclosure in Clarke or any of the other references of blowing air into the subsequent process gas treatment system, as in the presently claimed invention.”
Remarks, pg. 11
The Examiner respectfully traverses as follows:
It is noted that Clarke specifically teaches injecting air into the catalyst converter, i.e., gas treatment system, after the pyrolysis chamber and including an oxygen sensor to measure the oxygen content of the exhaust gas from the catalyst and this information can be used to modulate the amount of air input into the catalyst (Clarke, Figure 1 and [0040]). Clarke also teaches that reference to oxygen input is generally achieved by air input, where the off-gas exiting the apparatus maintains an oxygen level of 1-16%, preferably 3-10% and more preferably 5-6% (Clarke, [0040] and [0042]).  Therefore, Clarke teaches the process of the present invention. 

Applicant also argues:
“Furthermore, claim 1 has been amended to recite that the preparing of the secondary materials results in a characterization of the secondary materials to obtain a chemically uniform composition. There is no teaching of such a step in any of the references taken either alone or in combination. In connection with claim 6, which is now incorporated into independent claim 1, the Examiner relies on the teachings of Sandberg. Sandberg, however, carries out presorting based on the physical structure of the material. The presently claimed invention, on the other hand, carries out the presorting based on the chemical components. The method of the present invention allows the achievement of a low variation of the content of organic components.”
Remarks, pg. 11
The Examiner respectfully traverses as follows;
It is noted that Sandberg specifically teaches that the material, which is fed during operation, should preferably have a uniform composition, for example by means of a good mixing procedure, which includes crushing and screening (Sandberg, [0016]). The uniform composition of Sandberg indicates that the feed waste material would have a chemically uniform composition and not merely a uniform composition based on size alone. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738